DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 2 and 6, Applicant points to Fig.7 and paragraph [0032] in US Pub. 2007/0275167 A1 which is incorporated by reference in the instant Application as support for the claim amendment. However, paragraph [0032] states that flat areas of a textured film may have no reflection. There is no reference to the polymeric film layer as claimed which is a completely flat layer, no reference to the reflective properties of this additional layer and no reference to the reflection at the interface of a discontinuous layer and the polymeric film layer. Thus, it is not clear what the reflection would be with another layer, and the paragraph only support that there is less reflection of a textured layer on the flat areas of the layer. Fig. 7, shows that light is less refracted on flat areas than textured areas but does not address reflection at all (also see paragraph [0046] of US Pub. 2007/0275167 A1). Further, there is nothing in the instant Specification which would indicate the surface between the discontinuous layer and the polymeric film will be non-reflective. Therefore, the instant Specification is not considered to disclose the invention as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 6, it is not clear what definition should be applied to the term “non-reflective” and no definition is provided in the instant Specification or the claims. Examiner is unaware and the instant Specification does not disclose how to obtain a completely non-reflective effect (0% reflection) and given the change in refractive index based on change in materials, there would be expected to be some amount of reflection even if the amount of reflection is intended to be low. Thus, there is no way to determine at what point the surface may be considered “non-reflective.”
The remaining dependent claims are rejected for depending on claim 2 or 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-5 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Scarborough et al. (WO 02/076721 A1).
Scarborough discloses a printed article comprising a substrate, graphic design layer (ink layer), a textured pattern (discontinuous textured layer), and glossy layer (additional layer) (abstract and page 8, line 19 to page 10, line 20). The textured pattern layer has curved or partially rounded surfaces where the surface area of at least the side closest to the substrate has less surface area than the second side of the substrate and the glossy layer is not planar and contacts both the substrate and textured layer (Fig. 5). The substrate is plastic (polymeric film layer) (page 5, lines 18-20). Given the substrate is plastic which is the same structure as claimed, the substrate in Scarborough would be expected to have the property of being capable of attachment to a window. 
Scarborough does not specifically disclose the planar side of the discontinuous textured layer contacting a non-reflective surface of the second side of the polymeric film layer. However, Scarborough does disclose the article does not contain a reflective layer (page 8, lines 20-22) so there is no layer which would specifically be reflecting, and it would be expected that the surface of the substrate would not be reflective in accordance with the claimed invention since there is no reflective material on the surface of the substrate between the substrate and textured layer (see Fig. 5) and the substrate is a polymeric material with the same planar surface as the claimed invention (see discussion above). Thus, the structure in Scarborough is considered substantially identical to the claimed invention and the property would be expected in Scarborough (Where the claimed and prior art products are identical or substantially identical in prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 
Claims 2, 4-7, 9, and 11 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Shibata (US Pub. 2002/0187314 A1).
Regarding claims 2, 4 and 6, Shibata discloses a decorative sheet comprising a substrate sheet and concavo-convex pattern formed on the second side substrate sheet (abstract) which is a discontinuous texture layer with a pattern of bumps or protuberances which has a planar side and would not cover the first side of the substrate (so the substrate will have a greater surface area than the planar side of the pattern layer) (Fig. 3). The substrate is polyvinyl chloride ([0063]). Given the substrate is polyvinyl chloride as claimed, it would be expected to be capable of being attached to window.
Shibata does not specifically disclose a non-reflective surface as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best,
Regarding claims 7 and 9, Shibata discloses an undercoat layer formed using crosslinkage-cured resin between and in contact to the substrate and the concavo-convex pattern layer ([0030] and [0084]).
Regarding claims 5 and 11, Shibata discloses an ink layer on the substrate between the substrate and concavo-convex pattern layer ([0090]). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scarborough in view of Meltzer (US 4,302,260).
Regarding claim 6, Scarborough discloses a printed article comprising a substrate, graphic design layer (ink layer), a textured pattern (discontinuous textured layer), and glossy layer which is not planar (additional layer) (abstract, page 8, line 19 to page 10, line 20 and Fig. 5). The textured pattern layer has a pattern of bumps or protuberances which are curved or partially rounded with a planar side and where the layer does not cover the first side of the substrate so that the substrate may be exposed (Fig. 5). The surface area of at least the side closest to the substrate has less surface area than the second side of the substrate and the glossy layer is not planar (Fig. 5). The substrate is plastic (polymeric film layer) (page 5, lines 18-20). 
Scarborough does not specifically disclose the planar side of the discontinuous textured layer contacting a non-reflective surface of the second side of the polymeric film layer. However, Scarborough does disclose the article does not contain a reflective layer (page 8, lines 20-22) so there is no layer which would specifically be reflecting, and it would be expected that the surface of the substrate would not be reflective in accordance with the claimed invention since there is no reflective material on the surface of the substrate between the substrate and textured layer (see Fig. 5) and the substrate is a polymeric material with the same planar surface as the claimed invention (see discussion above). Thus, the structure in Scarborough is considered substantially identical to the claimed invention and the property would be expected in Scarborough (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best,
Scarborough does not disclose the substrate as being vinyl.
Meltzer discloses a stained glass article comprising pieces of textured plastic joined together to form a decorative article (abstract). The plastic is polyvinyl chloride which may removably adhere to smooth glass (attachable to glass) (col. 2, lines 11-17) and is transparent (col. 2, lines 4-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the substrate in Scarborough to be transparent polyvinyl chloride configured to be removably adhered directly to glass as taught in Meltzer as a way to directly adhere the decorative article to a specific surface (Meltzer, col. 2, lines 11-17).
Regarding claims 7-9, Scarborough discloses a glossy layer that is in contact with both the substrate and textured pattern layer, is non-planar and made of ink, plastic, or polyester which is considered to comprise resin (see Fig. 5 and page 7, lines 14-17 and page 10, lines 16-18).
Regarding claim 11, Scarborough discloses an ink layer on the substrate between the substrate and textured pattern layer (Fig. 5 and page 8, line 19 to page 9, line 14).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 10, 12-15, 17, and 22-23 of U.S. Patent No. 10,334,840 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention is a genus of the claims in Patent ‘840 where the claims are to the same structure expect a specific pattern is set forth in Patent ‘840.

Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive. 
Regarding the rejection over Scarborough, Applicant argues that a reflective surface is required in the article in Scarborough where a unique visual effect is created by having a discontinuous textured layer with reflective means so the invention as claimed in not disclosed in Scarborough.
Examiner respectfully disagrees. First, Scarborough specifically has an embodiment that does not utilize any sort of reflective layer or coating (see page 8, line 19 to page 10, line 20) where an ink coating (which is not disclosed as reflective) is placed on a substrate and then a textured pattern is printed over the ink. Although light is reflected off the surface of the substrate (page 10, lines 7-12), the substrate is not deliberately made reflective so would be considered non-reflective according to the claimed invention since any change in material would be expected to reflect light to some extent including in the invention as claimed. Therefore, the reflection characteristics would be expected to be within the limitations set forth in the claimed invention, and Scarborough is considered to disclose the invention as claimed including having a non-reflective surface between the discontinuous layer and the substrate.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 102 and 103 rejections over the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783